
	

113 HRES 291 IH: Expressing the sense of the House of Representatives that the Republic of Argentina’s membership in the G20 should be conditioned on its adherence to international norms of economic relations and commitment to the rule of law.
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 291
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 DeSantis) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Republic of Argentina’s membership in the G20 should
		  be conditioned on its adherence to international norms of economic relations
		  and commitment to the rule of law.
	
	
		Whereas Argentina has enjoyed the privilege of membership
			 in the Group of Twenty Finance Ministers and Central Bank Governors
			 (G20);
		Whereas at the Summit of the Group of Twenty in 2008, G20
			 leaders declared that our work will be guided by a shared belief that
			 market principles, open trade and investment regimes, and effectively regulated
			 financial markets foster the dynamism, innovation, entrepreneurship that are
			 essential for economic growth, employment and poverty reduction;
		Whereas at the Pittsburgh Summit of 2009, G20 nations
			 designated the G20 to be the premier forum for our international
			 economic cooperation;
		Whereas at the Cannes Summit of 2011, G20 leaders
			 reaffirmed their commitment to work together and stressed among
			 other principles the need to conduct International Monetary Fund surveillance
			 of national economies, avoid protectionism and the need to reinforce the
			 multilateral trading system, strengthen anti-money laundering measures, and
			 combat financing of terrorism;
		Whereas the Republic of Argentina has consistently
			 violated the spirit and letter of these and other G20 declarations through its
			 policy of expropriating the property of foreign investors, evading the
			 judgments of United States courts, ignoring decisions of international arbitral
			 forums, refusing to comply with International Monetary Fund membership
			 requirements, and failing to implement anti-money laundering and terrorist
			 financing measures;
		Whereas Argentina’s defiance of more than 100 United
			 States court judgments stemming from Argentina’s default on more than
			 $81,000,000,000 of sovereign debt is ongoing and escalating;
		Whereas notwithstanding that it holds more than
			 $41,000,000,000 in foreign currency reserves, Argentina refuses to pay these
			 judgments, which are estimated to be approximately $5,000,000,000, independent
			 of various further direct and indirect costs incurred by United States
			 bondholders, investors, and taxpayers;
		Whereas Argentina has refused to pay even the de minimis
			 fees required of all parties to an ICSID dispute to fund the dispute-settlement
			 process, demonstrating its utter lack of respect for the World Bank’s
			 jurisdiction;
		Whereas in a display that illustrates Argentina’s contempt
			 for the rule of law, Argentina’s legal counsel vowed at a hearing before the
			 United States Court of Appeals for the Second Circuit that Argentina would
			 not voluntarily obey any rulings that upheld the judgments and
			 orders of the United States District Court for the Southern District of New
			 York;
		Whereas Argentina has undermined global sanctions on Iran
			 by expanding bilateral trade with Iran tenfold over the last 5 years;
		Whereas Argentina has circumvented due legal process by
			 agreeing with Iran to jointly re-investigate the 1994 terrorist
			 bombing of the Argentine Jewish Mutual Association (Asociación Mutual Israelita
			 Argentina, or AMIA) in Buenos Aires, which killed 85 people and injured
			 hundreds more—an agreement that ignores the 2006 indictment by independent
			 Argentine Government prosecutors of five senior Iranian Government officials
			 for orchestrating the attack, which led to the issuance of Interpol arrest
			 warrants against the Iranian Government officials;
		Whereas the Financial Action Task Force (FATF) has given
			 Argentina the worst evaluation of any G20 nation, highlighting Argentina’s
			 regulatory shortcomings and the vulnerability of Argentina's financial
			 institutions to terrorist financing and money laundering;
		Whereas United States Drug Enforcement Administration
			 (DEA) and United States Department of State officials have raised concerns
			 about Argentina’s growing role in the international drug trade, with a specific
			 focus on Argentina as an increasingly important source of the precursor
			 chemicals used in manufacturing methamphetamine, much of which is consumed in
			 the United States;
		Whereas Argentina has undermined the rule of law by
			 expropriating assets from the Spanish firm Repsol without compensation, making
			 it more difficult for Argentine businesses and individuals to access
			 international capital markets;
		Whereas Argentina has enacted a so-called
			 anti-monopoly law and solely enforced it against an independent
			 media group that has been critical of the Government, indicating that the law’s
			 true intent is to limit the freedom of expression to criticize the
			 Government;
		Whereas the Argentine executive branch has sought to
			 undermine the independence of the Argentine judiciary by threatening to impeach
			 the judges of the Federal Civil and Commercial Court who ruled in favor of the
			 independent media group in its lawsuit alleging that the anti-monopoly law is
			 an unconstitutional attack on freedom of the press; and
		Whereas Argentina’s actions have been injurious to its
			 credit worthiness and detrimental to its own citizens by directly contributing
			 to Argentina’s double-digit inflation, economic stagnation, growing isolation
			 from the international community, and borrowing costs that are three times
			 higher than neighboring countries with similar fiscal profiles: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)finds that the Republic of Argentina has
			 failed to meet the responsibilities inherent to membership in the G20;
			 and
			(2)calls upon the President and the Secretary
			 of the Treasury to work with the governments of the G20 members to—
				(A)terminate the participation of Argentina in
			 the G20 until the President determines and reports to Congress that Argentina
			 has—
					(i)reversed efforts to expropriate foreign
			 investment in Argentina;
					(ii)fully satisfied
			 all outstanding judgments of United States courts against it;
					(iii)fully honored
			 all awards of international arbitral panels against it; and
					(iv)complied with the
			 recommendations of the Financial Action Task Force; and
					(B)condition Argentina's future membership in
			 the G20 on its adherence and commitment to international norms of economic
			 relations and commitment to the rule of law.
				
